IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE                                        )
                                                         )
           v.                                            )
                                                         )       I.D. No. 30206697DI
JONATHAN M. WONNUM,                                      )
                                                         )
                    Defendant.                           )

                                       Submitted: February 22, 2022
                                         Decided: March 8, 2022

          ORDER DENYING MOTION FOR POSTCONVICTION RELIEF

           This 8th day of March, 2022, upon consideration of Defendant’s Third Motion

for Postconviction Relief, it appears to the Court that:

1.         Defendant Jonathan M. Wonnum (“Defendant”) has filed this Third Motion

for Postconviction Relief based on the Delaware Supreme Court’s recent decision in

Reed v. State,1 alleging that he was denied his “constitutional right to have effective

assistance of counsel to enter a motion to withdraw a plea bargain.”2 As such,

Defendant requests that this Court grant him the right to withdraw his guilty plea

and follow what the Defendant alleges are newly established constitutional

procedures set forth in Reed.

2.         Defendant’s first trial for First Degree Murder and Possession of a Deadly

Weapon During the Commission of a Felony ended in a mistrial on the murder


1
    258 A.3d 807 (Del. 2021).
2
    Defendant’s Motion for Postconviction Relief at 3.

                                                             1
charge. The jury convicted Defendant on the weapon charge but deadlocked eleven

to one in favor of conviction as to the murder.3

3.      On August 8, 1993, the morning of Defendant’s retrial, Defendant pled guilty

to First Degree Murder. As a result of the plea, the State set aside the verdict on the

weapon charge.4 The Court conducted a thorough plea colloquy and was satisfied

that the guilty plea was “knowingly, voluntarily, and intelligently offered.”5

4.      Before his sentencing, Defendant submitted a pro se letter asking to withdraw

his guilty plea. He claimed he was “forced” into taking the plea.6 After considering

the letter as a Motion to Withdraw his Guilty Plea and a thorough review of the

record, which included a conference with counsel, this Court denied the motion.7 It

held that “Defendant’s request to withdraw guilty plea amounts merely to a change

of mind of Defendant and does not demonstrate that the plea was involuntary or that

Defendant was otherwise mistaken about his legal rights.”8 Defendant was sentenced

to life in prison without the possibility of parole the next day and did not appeal.9




3
  Wonnum v. State, 1997 WL 588855, at *1 (Del. Sep. 16, 1997) (ORDER).
4
  Id.
5
  State v. Wonnum, No. IN92-09-0496, 0496 , 0497 (Del. Super. Aug. 9, 1993 (TRANSCRIPT) (hereinafter “Plea
Transcr.”).
6
  Id.
7
  State v. Wonnum, Docket #22, at 2 (Del. Super. Sep. 14, 1993) (ORDER).
8
  Id.
9
  Id. at 6. This Court’s Order on his Motion to withdraw discusses, at length, several passages from Defendant’s plea
colloquy where he had the opportunity to alert the court to any coercion or misunderstanding in regards to his plea.
Additionally, a fresh review of the transcript reveals several instances where the Court requested clarification from
trial counsel, or further answers from Defendant to confirm the voluntariness of his plea. Plea Transcr. at 5, 9

                                                         2
5.       Defendant, pro se, filed his First Motion for Postconviction Relief in 1997. In

it, he again claimed issues with his guilty plea. He also claimed he was denied access

to transcripts of his first trial.10 This Court denied his Motion as previously

adjudicated as to the guilty plea and found his transcript arguments “completely

conclusory.”11 The Delaware Supreme Court affirmed this Court’s denial on

appeal.12

6.       Defendant, pro se, filed his Second Motion for Postconviction Relief in

2014.13 He again claimed ineffective assistance of counsel relating to his guilty plea.

Defendant’s second ground requested counsel and claimed the absence of counsel

during his first motion establishes its own ineffective assistance claim.14 This Court

denied his Motion as procedurally barred.15 This Court also concluded that there was

no merit to Defendant’s substantive allegations of ineffective assistance of counsel.

This decision was affirmed by the Delaware Supreme Court.16



10
   Wonnum, 1997 WL 588855, at *1.
11
   Defendant’s First Motion for Postconviction Relief, Docket #30 (Aug. 26, 1996).
12
   State v. Wonnum, Docket #34 (Del. Super. Feb. 26, 1997) (ORDER).
13
   Wonnum, 1997 WL 588855.
14
   Defendant first filed his Second Motion for Postconviction Relief on March 20, 2013 and an Order of Briefing was
issued. Or. of Briefing, Docket # 43 (Apr. 24, 2013). Trial counsel submitted his affidavit, to which Defendant replied.
Def.'s Reply to Aff., Docket # 48 (July 31, 2013). Defendant then filed a Motion for Default, as the State failed to file
their Response by the August deadline. Def.'s Mot. for Default, Docket # 50 (Sep. 26, 2013). This Court denied that
motion in a letter issued October 9, 2013 citing personnel changes at the Department of Justice and extended the
State's deadline to November 29, 2013. Ltr. dated Oct. 9, 2013 from the Court to Mr. Grubb and Mr. Wonnum, Docket
# 52 (Oct. 10, 2013). In that same letter, the Court further explained its denial of Defendant's request for counsel based
on recently amended Rule 61, stating the new procedure only applies to first postconviction motions filed after the
effective date of May 6, 2013. Id. Defendant also filed a subsequent Motion for Expansion of Record that was
DENIED and a Motion for Expansion of Time that was GRANTED. Or., Docket # 57 (Dec. 24, 2013); Order, Docket
# 59 (Jan. 13, 2014).
15
   2014 WL 3058464 (Del. Super. Ct. Jul. 3, 2014).
16
   Wonnum v. State, 2015 WL 3456633 (Del. May 28, 2015).

                                                            3
7.      Now, before the Court is Defendant’s Third Motion for Postconviction Relief

where he again alleges that his trial counsel was ineffective during his plea

negotiations. As such, Rule 61(d)(2) pertaining to successive motions is applicable.

“[I]f a defendant files more than one Rule 61 Motion, every second or subsequent

motion shall be summarily dismissed, unless the Motion meets one or both

exceptions under Rule 61(d)(2)(i) or (ii)."17 “Summary dismissal means that the

Court rejects the motion without ruling on the merits of the claims raised within.”18

For this Court to consider Defendant’s successive postconviction motions, the

motion must either:

        (i) plead [] with particularity that new evidence exists that creates a
        strong inference that the movant is actually innocent in fact of the acts
        underlying the charges of which he was convicted; or (ii) plead [] with
        particularity a claim that a new rule of constitutional law was made
        retroactive … applies to the movant’s case and renders the conviction
        … invalid.19
8.      The argument presently raised by the Defendant falls under Rule 61(d)(2)(ii).

Defendant alleges that the Delaware Supreme Court’s decision in Reed v. State

established a constitutional right to have effective assistance of counsel to enter a

guilty plea withdrawal motion, and that he was denied that right when this Court




17
   State v. Purnell, 2020 WL 837148 at *9 (Del. Super. Ct. Feb. 19, 2020).
18
   Id.
19
   State v. Wright, 2018 WL 1129004, at *2 (Del. Super. Ct. Feb. 26, 2018) (citing Del. Super. Ct. Crim. R.
61(d)(2)(i)(ii).

                                                         4
denied his motion and request for new counsel.20 However, Defendant’s

interpretation of Reed is misplaced, and thus, his argument fails.

9.      In Reed, the Defendant sought to withdraw his guilty plea but his counsel

refused to file the motion believing there were no justifiable grounds to so.21

Defendant then filed a pro se motion to withdraw his guilty plea but the Court

refused to consider it because he was represented by counsel.22 This led the Supreme

Court to its holding that “a criminal defendant’s control of the objectives of the

representation prior to sentencing requires that counsel either obey an instruction to

file a motion to withdraw a guilty plea, or seek leave to withdraw so that the

defendant can file the motion with other counsel or pro se.”23 The Court then

engaged in an analysis applying the Strickland two-prong test. As to the first prong,

the Court concluded that trial counsel’s performance was deficient for not filing a

motion to withdraw the Defendant’s plea prior to sentencing.24 However, as to the

second prong – the prejudice prong – this was a matter of first impression in

Delaware. The Court explained, however, that its “inquiry is limited to whether Reed

is entitled to an evidentiary hearing to try to develop facts that would support his

Rule 61 claims.”25 Ultimately, finding that certain critical facts had not yet been



20
   Defendant’s Motion for Postconviction Relief at 3.
21
   Reed, 258 A.3d at 812.
22
   Id.
23
   Id.
24
   Id. at 827-29.
25
   Id. at 830-31.

                                                        5
developed, the Court concluded that it was not presently in a position to evaluate the

merit of Reed’s ineffective assistance claim as it related to his withdrawal challenge,

and reversed and remanded the case back to this Court.26

10.         In the case at bar, Defendant filed his motion to withdrawal his guilty plea

and request for new counsel pro se. In response, the Court conducted an immediate

review of the matter which included a conference with counsel. Thus, unlike in Reed,

Defendant is not “stuck in a Catch 22” where his trial counsel refused to file the

withdrawal motion and the Court refused to consider his pro se motion because he

was represented by counsel.27 Unlike the situation in Reed, the Court with the

assistance of counsel reviewed the matter and considered the substance of

Defendant’s argument relating to his desire to withdraw his guilty plea. Defendant’s

case is further distinguishable from Reed because he cannot satisfy the first prong of

the Strickland test, and thus, whether or not he can satisfy the second prong is

irrelevant. This Court has addressed the effectiveness of Defendant’s trial counsel

on two separate occasions and the Court has not faltered in its findings – trial

counsel’s conduct did not fall below an objective standard of reasonable. These




26
     Id. at 831.
27
     Reed, 258 A.3d at 812.

                                              6
                                                                      28
rulings were later upheld by the Supreme Court.                             In so finding, this Court

explained:

        Similarly Defendant’s request for a new attorney does not mandate the
        withdrawal of the Defendant’s guilty plea and the appointment of
        counsel. Defendant makes only a conclusory accusation of “inadequate
        performance” and alleges nothing more than the fact that his counsel
        had “only” consulted with him “4 to 8 times” in the preceding year and
        that counsel for Defendant had otherwise recommended to him that he
        enter the plea.
        ….
        Defendant’s Motion to Withdraw Guilty Plea makes no specific
        concrete showing of either unreasonable attorney conduct or prejudice
        … Such lack of showing requires rejection of the motion to withdraw
        guilty plea … Defendant’s request for new counsel must be summarily
        denied. 29

11.     Accordingly, as Defendant has failed to overcome the procedural bars to

successive motions for postconviction relief, Defendant’s Third Motion for

Postconviction Relief is summarily dismissed, as required by Rule 61(d)(2). Even if

Defendant were to overcome the procedural bar, this Court has already addressed

the issues surrounding the Court’s denial of Defendant’s Motion to Withdraw Guilty

Plea, and the Supreme Court affirmed those rulings. Moreover, Reed establishes no

new constitutional right and to the extent that it does, the facts of this case make

Reed inapplicable to it.




28
   See State v. Wonnum, 1993 WL 13826941 (Del. Super. Ct. Sept. 14, 1993); Wonnum v. State, 1997 WL 588855
(Del. Sept. 16,1997); State v. Wonnum, 2014 WL 3058464 (Del. Super. Ct. Jul. 3, 2014); Wonnum v. State, 2015
WL 3456633 (Del. May 28, 2015).
29
   State v. Wonnum, 1993 WL 13826951, at *2-3 (Del. Super. Ct. Sept. 14, 1993).

                                                      7
  Therefore, Defendant’s Third Motion for Postconviction Relief is

SUMMARILY DISMISSED.

  IT IS SO ORDERED.

                                          /s/ Francis J. Jones, Jr.
                                          Francis J. Jones, Jr., Judge




                                    8